Exhibit 10.15 

 

OFFICE SHARING AGREEMENT

 

This Independent Contractor’s Agreement (this “Agreement”), is entered into as
of November 1, 2015 (the “Effective Date”), by and between Merriman Capital,
Inc., a California corporation (“Merriman”), and Mariel Advisors, LLC, a New
York based company (“Mariel Advisors”).

 

RECITALS

 

Merriman occupies space at 135 East 57th Street, 24th Floor, New York, NY 10022
(the “Premises”);

 

WHEREAS, Mariel Advisors desires to occupy, and Merriman desires to make
available for the use of Mariel Advisors, certain space in the Premises provided
for herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, Merriman and Mariel Advisors agree as follows:

 

1.SPACE AND SHARED SPACE ACCESS.

 

a.Space. Mariel Advisors shall have use of a portion of the Premises consisting
of one office as shown on the plan attached as Exhibit A (the “Mariel Advisors
Premises”).

b.Shared Space. Mariel Advisors shall have reasonable nonexclusive use on the
terms provided for herein of the kitchen, conference rooms, rest rooms,
stairways, elevators, lobby and like common areas made available by Merriman’s
landlord to Merriman. Mariel Advisors agrees to consult with Merriman regarding
scheduling of conference rooms and cooperate in good faith to minimize
disruption to Merriman’s business from such use.

c.Term. The term of this Agreement (“Term”) shall commence immediately, Mariel
Advisors shall have access to the Mariel Advisors Premises from and after the
Effective Date. The Term shall be month-to-month but shall terminate on October
31, 2016, unless sooner terminated (the “Termination Date”). If the master lease
of Merriman covering the Premises shall be terminated prior to the Termination
Date, this Agreement shall terminate concurrently.

 1 

   

 

2.SUPPORT AND COSTS.

 

Mariel Advisor shall pay the Usage Fee (as defined below) for the Mariel
Advisors Premises monthly in cash. Merriman will cooperate with Mariel Advisors
regarding the provision of phone service and any additional data services at
Mariel Advisors expense. Mariel Advisors shall be entitled to janitor service
and use of lighting and electricity in the premises at no extra charge. Mariel
Advisors shall be entitled to use of heating and air conditioning in the
premises during normal business hours set by Merriman's landlord at no extra
charge. If Mariel Advisors requests heating or air conditioning outside of such
normal business hours which results in extra charges to Merriman, Mariel
Advisors shall repay such amount charged by landlord to Merriman. Merriman will
cooperate with Mariel Advisors regarding the provision of building IDs at Mariel
Advisors' expense.

 

3.CONSIDERATION

 

a.Mariel Advisors shall pay to Merriman $3000 per month for use of the Mariel
Advisors Premises from and after the Effective Date (the “Usage Fee”). Merriman
shall make additional offices available to Mariel Advisors as needed, at the
rate of $3,000 per month per office, and $1000 per month per workstation
assuming Merriman has space available. The Usage Fee for any month, except as
contemplated by Section 3b below, must be paid by Mariel Advisors to Merriman by
the last day of the prior month.

b.Mariel Advisors agrees to pay Merriman $5000 for use of the Mariel Advisors
Premises from November 1, 2015 to November 31, 2015 (the “Initial Payment”) plus
security deposit of $2000, which represents difference between $1000 deposit
received in May, 2015 and additional $2000 required for new office space. The
Initial Payment shall be paid by Mariel Advisors to Merriman on or before the
Effective Date.

c.Except as specifically provided in Section 2 above, all amounts due to
Merriman shall be paid in the form of cash.

 

4.INDEPENDENCE; NO PARTNERSHIP OR AGENCY.

 

Mariel Advisors agrees that nothing contained herein shall create a partnership,
joint venture, agency or employment relationship between Merriman and Mariel
Advisors and agrees not to represent or hold itself out to third parties as
being in such a relationship with Merriman.

 

5.TERMINATION.

 

Either party may terminate this Agreement by providing the other party with
thirty (30) days written notice of intent to terminate this Agreement. If the
master lease of Merriman covering the Premises shall be terminated prior to the
Termination Date, this Agreement shall terminate concurrently, and within 2
weeks of such termination, Merriman shall return to Mariel Advisors a pro-rated
amount for Usage Fee that represents the portion of time, already paid for, that
Mariel Advisors did not have use of the Mariel Advisors Premises less the value
of any damage done to Merriman property by Mariel Advisors during Mariel
Advisors’ use of the Mariel Advisors Premises. Regardless of reason, upon
termination of this Agreement, Mariel Advisors shall immediately return to
Merriman all keys and security passes that provide Mariel Advisors access to
Merriman’s premises that are in his possession or control.

 2 

   





 

6.ASSIGNMENT AND TRANSFER

 

The services contracted hereunder are personal and dependent upon the
qualifications of the parties hereto and no party’s rights or obligations under
this Agreement shall be transferable (or delegable) by assignment or otherwise,
and any purported assignment, transfer or delegation thereof shall be void.

 

7.CONFIDENTIAL INFORMATION, CONSENT TO INJUNCTIVE RELIEF, RETURN OF PROPERTY

 

a.Confidential Information. Both during and after the Term, each party shall do
all things necessary to maintain and safeguard the confidentiality of the
“Confidential Information” (as defined below) of the other party, and of the
other party’s current and future parent entities, affiliates and subsidiaries.
“Confidential Information” is defined herein, as nonpublic information including
all records (whether original, duplicated, computerized, memorized, handwritten,
or in any other form) concerning the nature and business of Merriman or Mariel
Advisors, as applicable, its parent or affiliated companies’ business including,
but not limited to, trading and capital markets practices, procedures,
techniques, methods and strategies, memoranda, the names, addresses, and any
other nonpublic information regarding the relevant party’s or its parent’s or
affiliated companies’ clients, including financial arrangements with its or his
employees and consultants, its or his parent or affiliated companies’ notes,
brochures, telephone directories, rolodexes, files, documents, reports, manuals,
samples, computers, computer hardware, computer software, technical
specifications, and other nonpublic material relating to its or his business,
its or his parent or affiliated companies’, operational methods, technical
processes, formulae, inventions, research projects and marketing materials and
information, including all secret and proprietary information of Merriman or
Mariel Advisors, its or his parent or affiliated companies; provided, however,
the foregoing shall not prohibit disclosures (i) pursuant to the exercise of
either party’s responsibilities under this Agreement or by Mariel Advisors in
connection with any assignment on behalf of a client of Mariel Advisors or
Merriman; (ii) required by law or legal process; or (iii) of matters which
become public other than by the actions of the recipient of information
hereunder. If any party hereto is required to make a disclosure pursuant to the
provisions of clause (ii) above, such party shall promptly notify the other
party and, at the notified party’s expense, the notifying party will cooperate
with the notified party to the extent reasonably required to obtain a protective
order regarding the notified party’s Confidential Information.

 3 

   

 

b.Each party agrees that all Confidential Information of a disclosing party is
such party’s property. Each party agrees that it will not use the Confidential
Information disclosed by the other party except for the sole purpose of
concluding business agreed to under this Agreement.

 

c.Consent to Injunctive Relief. In the event either party breaches any provision
contained in this Section 7 the other party agrees that the non-breaching party
will be entitled to injunctive relief (in addition to any and all other
available remedies). Each party recognizes that in the event of any such breach,
the other party will suffer immediate and irreparable harm and that money
damages will not adequately compensate the non-breaching party or adequately
-protect and preserve the status quo. Therefore, each party consents to the
issuance of a temporary restraining order or a preliminary or permanent
injunction should a party breach any provision of this Section 7.

 

8.ARBITRATION

 

a.Except as contemplated by Section 7, any controversy or claim arising out of
or relating to this Agreement, the breach hereof, shall be settled by
arbitration to be held in the New York, New York, in accordance with and through
the rules of the American Arbitration Association, and the award rendered by the
arbitrator(s) shall be final and binding and may be enforced in any court of
competent jurisdiction. For the case of enforcement of the award, both parties
expressly agree not to: (i) contest the judgment or request the nullity or
annulations of the arbitrator(s) award, or institute any action with that
purpose, (ii) recuse the court without cause, (iii) request that the executing
party post a bond for costs. The validity of this provision shall be severable
from that of this Agreement and the lack of validity or enforceability of this
Agreement shall not affect the validity or enforceability of the foregoing.

 

b.EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO.

 

 4 

   

 

c.Mariel Advisors expressly acknowledges and agrees that the obligations set
forth in this Section are necessary to protect and maintain the proprietary
interests and other legitimate business interest of Merriman. If at the time of
enforcement of any provision of this Agreement, a court or arbitrator shall hold
that the period or scope of any disputed provision hereof is greater than
permitted by applicable law, Mariel Advisors agrees that the maximum allowable
period or scope that is permissible under such applicable law shall be
substituted for the period or scope stated in the disputed provision, with
respect to the enforcement of the particular provision then at issue. If one or
more of the provisions contained in this Agreement should, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect or void any other provision of
this Agreement.

 

d.Return of Documents. Regardless of reason, upon termination of this agreement,
Mariel Advisors shall immediately return to Merriman all keys, security passes,
documents, materials, procedural manuals, guides and similar materials, records,
notebooks, computer diskettes, software and all other such repositories
containing or reflecting Confidential Information, then in his possession or
control, whether prepared by Mariel Advisors or by others.

 

9.MISCELLANEOUS

 

a.Attorney’s Fees. Should either party hereto, or any heir, personal
representative, successor or assign of either party hereto, resort to legal
proceedings in connection with this Agreement, the party or parties prevailing
in such legal proceedings shall be entitled, in addition to such other relief as
may be granted, to recover its or their reasonable attorneys' fees and costs in
such legal proceedings from the non prevailing party or parties.

 

b.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of California, without regard to that state's conflicts of laws
principals.

 

c.Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto and supersedes any prior or
contemporaneous written or oral agreements, representations and warranties
between them respecting the subject matter hereof.

 

d.Amendment. This Agreement may be amended or modified only by a writing signed
by Mariel Advisors and Merriman.

 

e.Severability. If any term, provision, covenant or condition of this Agreement,
or the application thereof to any person, place or circumstance, shall be held
to be invalid, unenforceable or void, the remainder of the Agreement and such
term, provision, covenant or condition as applied to other persons, places and
circumstances shall remain in full force and effect.

 5 

   

 

f.Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against Merriman or Mariel Advisors.

 

g.Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.

 

h.Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by the parties hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Merriman, by an officer of Merriman.

 

i.Notices. Any notice, request, consent or approval required or permitted to be
given under this Agreement or pursuant to law shall be sufficient if in writing.
and if and when sent by certified or registered mail, with postage prepaid, to
Mariel Advisors’ office (as noted in Merriman’s records), or to Merriman’s
principal office, as the case may be.

 

j.Assistance in Litigation. Mariel Advisors, during and after the Term, upon
reasonable notice from Merriman, agrees to furnish such information and
assistance to Merriman as may reasonably be requested by Merriman in connection
with any litigation in which it or any of its subsidiaries or affiliates is a
party; provided, however, that such assistance shall be furnished at mutually
agreeable times and for mutually agreeable compensation.

 

k.Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be considered to have the force and effect of an original.

 

 

[Remainder of page intentionally blank]

 6 

   

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

 

 

MERRIMAN CAPITAL, INC.

 

 

/s/ Michael Cain

Michael Cain

COO

 

 

 

MARIEL ADVISORS, LLC

 

 

/s/ Joseph Hernandez

(Signature)

Joseph Hernandez

Managing Member

 7 

   



